            Case 1:19-cr-10081-IT Document 655 Filed 03/01/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA                                  Case No. 19-CR-10081-IT-7

                                                           ORDER ON EMERGENCY
 v.                                                        MOTION FOR SENTENCE
                                                           REDUCTION UNDER 18 U.S.C.
                                                           § 3582(c)(1)(A)

 MARTIN FOX                                                (COMPASSIONATE RELEASE)


         Upon motion of      the Defendant       the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable

factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the

Sentencing Commission,

IT IS ORDERED that the motion is:

      GRANTED

      DENIED after complete review of the motion on the merits.

         The court recognizes that Martin Fox’s medical condition places him at an increased risk

of complications from COVID-19. At sentencing, however, the court not only acknowledged his

“substantial health issue,” but also made clear that a request to delay his report date to get past

the worst of the COVID pandemic would be accommodated.

         Mr. Fox now explains that he did not ask to delay his incarceration because his life had

been on hold for almost two years, the future course of the pandemic was marked by

considerable uncertainties, and he was desperate to put the matter behind him. The court credits

these explanations as to the decision to go forward with his sentencing in November 2020, when
          Case 1:19-cr-10081-IT Document 655 Filed 03/01/21 Page 2 of 2




Mr. Fox was facing a 21-to-27-month guideline sentence and no vaccine for the prevention of

COVID-19 had yet been approved.

       After sentencing and before his January 8, 2021 report date, however, Mr. Fox and his

counsel would have been aware that the sentence imposed was for three months only and that the

U.S. Food and Drug Administration had issued emergency use authorization for a vaccine for the

prevention of COVID-19 to be distributed in the United States. Mr. Fox’s post-judgment choice

not to request a postponement of his report date undermines his request here.

       In sum, the court finds no extraordinary and compelling reasons warranting release after

considering the factors set forth in 18 U.S.C. § 3553(a). Accordingly, Martin Fox’s

Emergency Motion for Compassionate Release Under 18 U.S.C. § 3582(c)(1)(A)(i) [#649] is

DENIED.

       IT IS SO ORDERED.

Dated: March 1, 2021

                                                           /s/ Indira Talwani
                                                    UNITED STATES DISTRICT JUDGE




                                                2
